Citation Nr: 1213530	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO. 06-10 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence sufficient to reopen a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, or depression, has been submitted.

2. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, or depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to July 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The Veteran attended a hearing before the undersigned in October 2011.

In January 2002, the Veteran was denied service connection for posttraumatic stress disorder. In October 2004, she was denied service connection for bipolar disorder. Her appeal from that decision was perfected in March 2006. In January 2007, she was denied a claim to reopen a claim for service connection for depression. Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder. Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim. A claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Thus, the issue on appeal has been redescribed as reflected on the first page of this decision. As a result, the Board must first address the issue of new and material evidence to reopen the claim.

In September 2008, the Veteran filed a claim for an increased rating for cervical dysplasia. It does not appear that any action has been taken on that claim. This issue has been raised by the record, but has not been adjudicated by the RO. Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action. 

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. Service connection for a psychiatric disorder was last denied in a rating decision in January 2002; the Veteran did not file a timely appeal.

2. Evidence received since January 2002 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim for service connection for a psychiatric disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that her psychiatric disorder began in service, when she was sexually assaulted.

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim. Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's application to reopen his claim for service connection for a psychiatric disorder is required at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim for service connection for PTSD was denied in a January 2002 rating decision. The claim was denied because there was no evidence of a confirmed diagnosis of PTSD or of a stressful experience in service. Previously considered records included statements from the Veteran, service treatment and personnel records and post-service treatment records, including psychiatric treatment records from the Vet Center. While these records discuss the Veteran's psychiatric symptoms, they do not include an official psychiatric diagnosis.

Evidence received since these records includes statements from the Veteran, post-service treatment records showing extensive psychiatric treatment, and a June 2011 VA mental examination. These records contain numerous psychiatric diagnoses. See, e.g., VA Examination (June 2011) (diagnosing bipolar I disorder, most recent episode depressed, and cocaine dependence, sustained full remission) and VA Treatment Records (April 1997) (diagnosing depression disorder and cocaine dependence).

All of this evidence is new because it was not of record at the time of the prior denial of the Veteran's claim. Because evidence of a current disability was one element of service connection that was not previously present, it is material for the purpose of reopening the claim. Shade, supra. Thus, in consideration of Shade and Justus, the Board finds the new evidence is sufficient to reopen the previously denied claim.


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder is reopened.



REMAND

The Veteran has reported being sexually assaulted by two service men who lived in her co-ed dormitory. See Vet Center Records (Mar. 2000). She felt betrayed because the men attended church with her. Id. Following the assault, the Veteran began using drugs and was eventually discharged due to drug use. Id. Service personnel records show that the Veteran was an exemplary service member until she suddenly began using drugs. She was discharged honorably so that she could seek treatment for drug abuse.

If a PTSD claim is based on in-service personal assault, evidence from sources other than the claimant's service records may corroborate the alleged account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(3). The Veteran was never advised of alternative forms of evidence that could support her claim. Such notice should be sent to the Veteran. Id.

The Veteran attended a VA mental examination in June 2011. The examiner was asked to determine if the Veteran's in-service symptoms and findings were the early manifestation of the Veteran's current mental disorder. The examiner concluded that she could not offer an opinion without resorting to speculation because the Veteran was a poor historian and would not discuss the in-service sexual trauma. The examiner failed to discuss Vet Center records which outline the alleged in-service sexual trauma. She also failed to consider the Veteran's behavioral changes in service. An addendum to this VA examination is required. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran pursuant to 38 C.F.R. § 3.304(f)(3) of the evidence from sources other than her service records that may be used to corroborate the alleged account of the stressor incident.

2. Return the claims file to the June 2011 VA examiner (if unavailable, the file must be provided to another physician of suitable background and experience) to provide an opinion as to whether the Veteran has a psychiatric disorder that is due to service, including the in-service sexual trauma. 

The claims folder and a copy of this remand will be made available to the reviewer, who must specifically acknowledge receipt and review of these materials in any report generated. Although the reviewer is obligated to review the claims folder, his or her attention is specifically called to the service personnel records showing behavior changes in service and to Vet Center records describing the in-service sexual assault.

The reviewer must provide a response with a detailed rationale to the questions of:

(a) REGARDLESS OF THE LACK OF ANY DOCUMENTATION IN THE CLAIMS FOLDER OF THE ALLEGED SEXUAL ASSAULT, does the totality of the evidence indicate that the claimant likely sustained a sexual assault in service? In answering this question, the Veteran's behavioral changes and drug use in service should be discussed.

(b) Does the Veteran at least as likely as not have any psychiatric disability as the result of military service and the sexual assault in service, to include bipolar disorder, depression and/or PTSD?

All clinical findings should be reported in detail. If the reviewer is still unable to state an opinion without resorting to speculation, he or she must so indicate and explain why.

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


